DETAILED ACTION
Response to Amendment
The amendment filed 04/11/2022 has been entered.
Claim 14 is cancelled. 
Claims 11 and 20 are amended.
Claims 11-13 and 15-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US 20130128699 A1) in view of Wollny (DE 102015111264 A1).
Regarding claim 11, Schmid [0006] teaches emitting an acoustic signal using, a first signal component of the acoustic signal having a first frequency and a second signal component of the acoustic signal having a second frequency, an aperture angle of the acoustic sensor differing for the first frequency and the second frequency[0006, 0023, 0025 and 0032-0035];
receiving the acoustic signal using the acoustic sensor, after the acoustic signal has been reflected at an object[0006, 0023];
and evaluating the received acoustic signal to ascertain an elevation angle based on a signal amplitude of the first signal component of the received acoustic signal and a signal amplitude of the second signal component of the received acoustic signal, the elevation angle describing a position deviation of the object from a sensor axis of the acoustic sensor[0006, 0027-0029 and 0036-0037] 
wherein, during the evaluation of the received acoustic signal, a standardization of the signal amplitudes of the first signal component and the second signal component takes place, and the elevation angle is ascertained based on a standardized signal amplitude of the first signal component of the received acoustic signal and a standardized signal amplitude of the second signal component of the received acoustic signal [Fig 3; 0038]…
Schmid does not explicitly teach wherein during the standardization, the signal amplitudes are multiplied by a frequency-dependent correction factor.
Wollny teaches wherein, during the evaluation of the received acoustic signal, a standardization of the signal amplitudes of the first signal component and the second signal component takes place, and the elevation angle is ascertained based on a standardized signal amplitude of the first signal component of the received acoustic signal and a standardized signal amplitude of the second signal component of the received acoustic signal [0016-0018 teaches determining angle based on first and second amplitude], wherein during the standardization, the signal amplitudes are multiplied by a frequency-dependent correction factor[0029 teaches multiplication of amplitude by correction factor for frequency shift to account for the doppler effect].
It would have been obvious to one of ordinary skill in the art to have modified the amplitudes in Schmid with the frequency dependent correction factor in Wollny to account for the doppler effect.
Regarding claim 12, Schmid as modified, teaches wherein the acoustic signal is a chirp.[0008]
Regarding claim 13, Schmid, as modified, teaches wherein the acoustic signal is a pulsed signal having pulses each of constant frequency. [Fig 3; 0033-0036]
Regarding claim 15, Schmid, as modified, teaches wherein, during the evaluation of the received acoustic signal, adirectional pattern of the acoustic sensor is accessed, which defines a relationship between signal amplitude of the received acoustic signal and elevation angle for the first frequency and for the second frequency. [Fig 3, 0036-0038]
Regarding claim 16, Schmid, as modified, teaches wherein the evaluation of the received acoustic signal includes a trilateration, a location of the object in relation to the acoustic sensor being described in an azimuth angle, in a horizontal direction in relation to the acoustic sensor, and a correction of the directional pattern taking place based on the azimuth angle. [0027]
Regarding claim 18, Schmid as modified, teaches wherein the acoustic sensor is an ultrasonic sensor, which has a diaphragm cup design.[0023 and 0032]
Regarding claim 19, Schmid as modified, teaches wherein the evaluation of the received acoustic signal is carried out in response to a system including the acoustic sensor having been started or a presence of an object having been detected. [0027-0030]
Regarding claim 20, Schmid [0006] discloses a control device configured to[0006]: emit an acoustic signal using the acoustic sensor a first signal component of the acoustic signal having a first frequency and a second signal component of the acoustic signal having a second frequency, an aperture angle of the acoustic sensor differing for the first frequency and the second frequency[0006, 0023, 0025 and 0032-0035];
receive the acoustic signal, using the acoustic sensor, after the acoustic signal has been reflected at an object[0006, 0023];
and evaluate the received acoustic signal to ascertain an elevation angle based on a signal amplitude of the first signal component of the received acoustic signal and a signal amplitude of the second signal component of the received acoustic signal, the elevation angle describing a position deviation of the object from a sensor axis[0006, 0027-0029 and 0036-0037]
wherein, during the evaluation of the received acoustic signal, a standardization of the signal amplitudes of the first signal component and the second signal component takes place, and the elevation angle is ascertained based on a standardized signal amplitude of the first signal component of the received acoustic signal and a standardized signal amplitude of the second signal component of the received acoustic signal [Fig 3; 0038]…
Schmid does not explicitly teach wherein during the standardization, the signal amplitudes are multiplied by a frequency-dependent correction factor.
Wollny teaches wherein, during the evaluation of the received acoustic signal, a standardization of the signal amplitudes of the first signal component and the second signal component takes place, and the elevation angle is ascertained based on a standardized signal amplitude of the first signal component of the received acoustic signal and a standardized signal amplitude of the second signal component of the received acoustic signal [0016-0018 teaches determining angle based on first and second amplitude], wherein during the standardization, the signal amplitudes are multiplied by a frequency-dependent correction factor[0029 teaches multiplication of amplitude by correction factor for frequency shift to account for the doppler effect].
It would have been obvious to one of ordinary skill in the art to have modified the amplitudes in Schmid with the frequency dependent correction factor in Wollny to account for the doppler effect.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid (US 20130128699 A1) in view of Wollny (DE 102015111264 A1) as applied to claim 11 above, and further in view of  Schweinzer (WO 2005/083464 A1).
Regarding claim 17, Schmid does not explicitly teach wherein a horizontal aperture angle of the acoustic sensor is greater than a vertical aperture angle of the acoustic sensor.
Schweinzer teaches wherein a horizontal aperture angle of the acoustic sensor is greater than a vertical aperture angle of the acoustic sensor. [Description Last Para on Page 18 has rectangular shape]
It would have been obvious to one of ordinary skill in the art to have modified the sensor aperture angle in Schmid in view of the rectangular shape in Schweinzer as various geometric shapes are known in the art in order to change shape and properties of the sensor.

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645